

116 HRES 400 IH: Supporting efforts to strengthen democracy in Hungary and its alliance with the United States.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 400IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Engel (for himself, Mr. Wilson of South Carolina, Mr. Hastings, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting efforts to strengthen democracy in Hungary and its alliance with the United States.
	
 Whereas 2019 is the 70th anniversary of the founding of the North Atlantic Treaty Organization (NATO) and the 30th anniversary of historic transitions in Hungary, including the dismantling of the one-party Communist regime and the barbed wire fences that separated Hungary from its neighbors;
 Whereas 2019 is also the 75th anniversary of the deportation by Hungarian authorities of 437,402 Hungarian Jews on 147 trains in just 56 days between May 15 and July 9, 1944, which was preceded by the passage of anti-Jewish laws beginning in 1920 and the deportation of more than 20,000 Jews in 1941;
 Whereas the United States and Hungary have a shared history dating to the times of 19th century Hungarian statesman Lajos Kossuth, whose bust graces the halls of the United States Congress, and Hungarians have immigrated to the United States since its founding, enriching the national fabric of the United States;
 Whereas, in the 1990 Charter of Paris for a New Europe, the United States and Hungary committed to build, consolidate and strengthen democracy as the only system of government of our nations; Whereas Hungary joined the visa waiver program in 2008, enabling Hungarians to visit the United States without a visa, further strengthening ties between the two countries;
 Whereas Hungarians voted in a national referendum in 1997 to join NATO, and the United States supported Hungary’s accession to NATO, building the common alliance between the two countries;
 Whereas the North Atlantic Treaty states that all members of NATO are determined to safeguard the freedom, common heritage and civilisation of their peoples, founded on the principles of democracy, individual liberty and the rule of law;
 Whereas NATO member states have collectively identified corruption and poor governance, including within member states, as security challenges which undermine democracy, the rule of law and economic development, demonstrating a shared understanding of the link between democratic values and international security;
 Whereas democracies with transparent governments, the rule of law, free media, and engaged citizens are more naturally resistant to malign influence by the Russian Federation;
 Whereas the Government of Hungary has rehabilitated fascist-era ideologies, facilitated or amplified anti-Semitic messages, and trivialized the Holocaust;
 Whereas according to the Department of State’s Country Report on Human Rights Practices, Hungary has passed a series of laws modifying the judicial system, restricting the Constitutional Court, altering the rules for electing Constitutional Court justices, and vesting the President of the National Office for the Judiciary, a position appointed by the Parliament, with significant decisionmaking power;
 Whereas the Organization on Security and Cooperation in Europe’s (OSCE) Election Observation Missions to Hungary’s 2014 and 2018 elections concluded that the governing party enjoyed an undue advantage because of restrictive campaign regulations, biased media coverage and campaign activities that blurred the separation between political party and the state;
 Whereas, in 2014, at least six Hungarian officials were determined to be ineligible for visas to visit the United States because of suspected corruption, while fraud and corruption has enabled at least 85 criminals to obtain Hungarian passports and enter or attempt to enter the United States, and Hungary has given refuge to some individuals convicted of corruption in other countries;
 Whereas, in 2017, Hungary adopted a law on nongovernmental organizations that, according to the Department of State, unfairly burdens a targeted group of Hungarian civil society organizations, many of which focus on fighting corruption and protecting human rights and civil liberties;
 Whereas, in 2018, more than 400 media publications, websites, television channels, and radio stations in Hungary, already concentrated in the hands of a few owners, were donated, without compensation, by their owners to a central holding company which, according to a subsequently passed law, is exempt from competition oversight;
 Whereas, in 2018, the Department of State expressed disappointment that the Government of Hungary did not conclude an agreement that would allow Central European University (CEU) to continue its United States-accredited programs and stated that the United States values the role that CEU and other American educational institutions play in building connections between the Hungarian and American people and strengthening the transatlantic bond;
 Whereas, in 2018, Hungary adopted a law to establish new administrative courts with jurisdiction over elections and corruption overseen by a politically appointed minister; and
 Whereas the Government of Hungary has announced a decision to grant diplomatic immunity to representatives of the International Investment Bank, a bank with ties to Russian intelligence services, and allow the bank to open a headquarters in Hungary: Now, therefore, be it
	
 That the House of Representatives— (1)expresses deep concern that the Government of Hungary has taken steps to weaken democratic institutions, undermine free elections, and limit civil society and a free press in Hungary, to the detriment of the Hungarian people and United States-Hungary relations;
 (2)expresses deep concern that the decision by the Government of Hungary to allow the International Investment Bank to open a headquarters in Hungary would provide the Government of the Russian Federation an additional platform to conduct malign influence operations within the North Atlantic Treaty Organization;
 (3)urges the Secretary of State to bolster efforts in Hungary to combat corruption, counter malign influence by the Russian Federation, strengthen independent media, encourage a vibrant civil society and utilize fully the annual Country Report on Human Rights Practices as a vehicle to identify challenges in this area;
 (4)urges the Secretary of State to support educational and cultural exchange programs with civil society leaders and youth in Hungary in order to inspire and equip the next generation of democratic leaders;
 (5)urges the Secretary of Homeland Security to review Hungary’s travel document security in order to ensure the integrity of the United States visa waiver program; and
 (6)expresses its support for the shared principles of democracy and collective security to which the United States and Hungary have committed in the North Atlantic Treaty Organization and the Organization on Security and Cooperation in Europe, and notes that the North Atlantic Treaty Organization is an alliance meant above all to safeguard basic freedoms, democracy, and the rule of law.
			